725 N.W.2d 662 (2007)
In re Carissa LHUILLIER, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Wendy Lhuillier, Respondent-Appellant, and
Timothy Lhuillier, Respondent.
Docket No. 132804. COA No. 268112.
Supreme Court of Michigan.
January 19, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.